 1                                                                          HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   RYAN DIAZ,
                                                             NO. 2:19-cv-01116-TSZ
10                         Plaintiff,
                                                             JOINT STIPULATION AND
            v.                                               ORDER REGARDING BRIEFING
11                                                           SCHEDULE
     NINTENDO OF AMERICA, INC.,
12
                           Defendant.
13

14          WHEREAS, Plaintiff filed this putative class action on July 19, 2019;

15          WHEREAS, the parties have met and conferred about the filing of an amended

16   complaint and a potential briefing schedule related thereto;

            WHEREAS, it is agreed to by the parties and Ordered by the Court as follows:
17
            1.      Plaintiff will file a first amended complaint within 45 days of the entry of this
18
                    order. Nintendo need not respond to the initial complaint filed on July 19;
19
            2.      Nintendo shall have 50 days to respond to Plaintiff’s first amended complaint;
20          3.      In the event that Nintendo files a motion directed to Plaintiff’s first amended
21                  complaint, Plaintiff will have 30 days to file an opposition; and

22          4.      Nintendo may file a reply, if applicable, within 21 days after Plaintiff files an

23                  opposition brief.


      JOINT STIP. AND ORDER                                                TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
      RE BRIEFING SCHEDULE                                   1                 Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
      (2:19-cv-01116-TSZ)
 1
     Dated: August 13, 2019
 2
                              TOUSLEY BRAIN STEPHENS PLLC
 3

 4                            By:         s/ Kim D. Stephens
                              Kim D. Stephens, WSBA #11984
 5                            Jason T. Dennett, WSBA #30686
                              Kaleigh N.B. Powell, WSBA #52684
 6                            1700 Seventh Avenue, Suite 2200
                              Seattle, Washington 98101
 7                            Telephone: 206.682.5600/Fax: 206.682.2992
                              kstephens@tousley.com
 8                            jdennett@tousley.com
                              kpowell@tousley.com
 9

10                            Benjamin F. Johns (pro hac vice)
                              Andrew W. Ferich (pro hac vice)
11                            Alex M. Kashurba (pro hac vice)
                              CHIMICLES SCHWARTZ KRINER
12                             & DONALDSON-SMITH LLP
                              361 W. Lancaster Avenue
13                            Haverford, Pennsylvania 19041
                              Tel: (610) 642-8500
14                            bfj@chimicles.com
                              awf@chimicles.com
15                            amk@chimicles.com

16
                              Counsel for Plaintiff Ryan Diaz
17
                              By:         s/ Eric J. Weiss
18
                              Eric J. Weiss
                              PERKINS COIE LLP
19
                              1201 Third Avenue, Suite 4900
                              Seattle, WA 98101-3099
20
                              Tel: (206) 359-3456
                              eweiss@perkinscoie.com
21
                              Counsel for Defendant Nintendo of America, Inc.
22

23


      JOINT STIP. AND ORDER                              TOUSLEY BRAIN STEPHENS PLLC
                                                          1700 Seventh Avenue, Suite 2200
      RE BRIEFING SCHEDULE                  2                Seattle, Washington 98101
                                                       TEL. 206.682.5600 • FAX 206.682.2992
      (2:19-cv-01116-TSZ)
 1   Presented by:

 2   TOUSLEY BRAIN STEPHENS PLLC

 3
     By:     s/ Kim D. Stephens
 4   Kim D. Stephens, WSBA #11984
     Jason T. Dennett, WSBA #30686
 5   Kaleigh N.B. Powell, WSBA #52684
     1700 Seventh Avenue, Suite 2200
 6   Seattle, Washington 98101
     Telephone: 206.682.5600/Fax: 206.682.2992
 7   kstephens@tousley.com
     jdennett@tousley.com
 8   kpowell@tousley.com

 9

10   Dated this 13th day of August, 2019.

11

12
                                                 A
                                                 Thomas S. Zilly
                                                 United States District Judge
13

14

15

16

17

18

19

20

21

22

23


      JOINT STIP. AND ORDER                                     TOUSLEY BRAIN STEPHENS PLLC
                                                                 1700 Seventh Avenue, Suite 2200
      RE BRIEFING SCHEDULE                         3                Seattle, Washington 98101
                                                              TEL. 206.682.5600 • FAX 206.682.2992
      (2:19-cv-01116-TSZ)
